 


110 HRES 1251 EH: Saluting the life and music of the late Otha Ellas “Bo Diddley” Bates, guitar virtuoso and rock and roll pioneer, whose music continues to influence generations of musicians.
U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1251 
In the House of Representatives, U. S.,

June 9, 2008
 
RESOLUTION 
Saluting the life and music of the late Otha Ellas “Bo Diddley” Bates, guitar virtuoso and rock and roll pioneer, whose music continues to influence generations of musicians. 
 
 
Whereas Bo Diddley, a founder of the rock and roll genre, helped to reshape the sound of popular music worldwide by melding blues, Southern gospel, rhythm and blues, and African American culture into a new genre that continues to influence popular music to this day; 
Whereas Bo Diddley was born as Otha Ellas Bates on December 30, 1928, in McComb, Mississippi, grew up on the South Side of Chicago, studied classical violin from the age of 7 through the age of 15, and, strongly influenced by the music of John Lee Hooker, started playing the guitar at the age of 12; 
Whereas Otha Ellas Bates adopted Bo Diddley as his stage name while performing on the South Side of Chicago; 
Whereas Bo Diddley reshaped the sound of popular music, recording such tracks as Bo Diddley and I’m A Man, both becoming number 1 hits; 
Whereas Bo Diddley’s career spanned several decades, spawning hits such as Who Do You Love, Mona, Crackin’ Up, Say, Man, and Road Runner; 
Whereas Bo Diddley and his famous Bo Diddley beat has influenced, and continues to influence, generations of musicians, from Buddy Holly and Elvis Presley to The Rolling Stones, The Clash, Bruce Springsteen, The Smiths, U2, and The Beatles; 
Whereas Bo Diddley was a loving father to his 4 children and is survived by 15 grandchildren, 15 great-grandchildren, and 3 great-great grandchildren; 
Whereas Bo Diddley, in his later years, toured with Joe Strummer and The Clash, as well as playing at the inaugurations of Presidents George H.W. Bush and Bill Clinton; 
Whereas Bo Diddley was inducted into the Rock and Roll Hall of Fame in 1987, won a Lifetime Achievement Grammy in 1998, and was inducted into the National Academy of Recording Arts and Sciences Hall of Fame as a musician of lasting historical importance; and 
Whereas, with the death of Bo Diddley on June 2, 2008, at his home in Archer, Florida, the Nation has lost one of its most influential rock and roll and blues guitarists: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life and contributions of Bo Diddley; 
(2)recognizes and honors Bo Diddley for his invaluable contributions to American culture; 
(3)recommits itself to ensuring that musical artists such as Bo Diddley receive fair protection under the copyright laws for their contributions to American culture; and 
(4)extends condolences to his family on the death of this remarkable and talented man. 
 
Lorraine C. Miller,Clerk.
